DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,004,565 (hereinafter ‘565). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘565
Claim 1:
registering a plurality of training images on a distributed ledger, each training image labeled with truth data; 

training a machine learning model using the plurality of training images, wherein, as the machine learning model is trained, each of a plurality of modifications of the machine learning model that are attributable to a given training image are recorded as microtransactions to the distributed ledger in association with the given training image; and 

registering each respective modification of the plurality of modifications made to the machine learning algorithm on the distributed ledger and attributing the respective modification to the training image that resulted in the modification, wherein, as the machine learning model is used to form predictions, attribution of those predictions is assigned to one or more of the plurality of training images according to the registered modifications.
Claim 11:
(a) registering a pool of images on a ledger; 

(b) attributing each image of the pool of images with an image-specific truth data set on the ledger; 
(c) training a machine learning algorithm to one or more of the images and registering the training of the machine learning algorithm a plurality of parameters to the one or more images on the ledger; 


(d) registering each modification made to the machine learning algorithm on the ledger and attributing its modification to image that resulted in the modification; and 

(e) assessing performance of the machine learning algorithm with each modification on a test data set and attributing any change to the image that resulted in the change.



Current Application					‘565
Claim 8:
register a plurality of training images on a distributed ledger, each training image labeled with truth data;

train a machine learning model using the plurality of training images, wherein, as the machine learning model is trained, each of a plurality of modifications of the machine learning model that are attributable to a given training image are recorded as microtransactions to the distributed ledger in association with the given training image; and

register each respective modification of the plurality of modifications made to the machine learning algorithm on the distributed ledger and attributing the respective modification to the training image that resulted in the modification, wherein, as the machine learning model is used to form
predictions, attribution of those predictions is assigned to one or more of the plurality of training images according to the registered modifications.
Claim 1:
(a) register a pool of images on a ledger; 

(b) attribute each image of the pool of images with an image-specific truth data set on the ledger; 

(c) train a machine learning algorithm to one or more of the images and registering the training of the machine learning algorithm a plurality of parameters to the one or more images on the ledger; 

(d) register each modification made to the machine learning algorithm on the ledger and attributing its modification to image that resulted in the modification; and 

(e) assess performance of the machine learning algorithm with each modification on a test data set and attributing any change to the image that resulted in the change.


Claim 2 of the current application corresponds to claim 21 of ‘565.
Claim 9 of the current application corresponds to claim 2 of ‘565.
Claims 3-7 and 10-20 of the current application do not correspond to any claims of ‘565.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664